Peters, J.P (dissenting).
Because we do not agree that there was “no rational process by which the [jury] could base a finding in favor of [plaintiff]” (Miller v Moore, 68 AD3d 1325, 1327 [2009] [internal quotation marks and citation omitted]; see Abselet v Satra Realty, LLC, 85 AD3d 1406, 1408 [2011]), we respectfully dissent.
Although athletes participating in interscholastic sports are deemed to have assumed the commonly appreciated risks that are inherent in and arise out of the nature of the sport generally, the athlete’s “assumption of those risks is not an absolute defense but a measure of [the] defendant’s duty of care” (Ballou v Ravena-Coeymans-Selkirk School Dist., 72 AD3d 1323, 1325 [2010], quoting Kane v North Colonie Cent. School Dist., 273 AD2d 526, 527 [2000]; see Benitez v New York City Bd. of Educ., 73 NY2d 650, 657 [1989]). Educational institutions are required to exercise “ordinary reasonable care to protect student athletes voluntarily involved in extracurricular sports from unassumed, concealed or unreasonably increased risks” (Benitez v New York City Bd. of Educ., 73 NY2d at 658 [emphasis added]; see Ballou v Ravena-Coeymans-Selkirk School Dist., 72 AD3d at 1325). To that end, “[a]wareness of the risk assumed is ‘to be assessed against the background of the skill and experience of the particular plaintiff ” (Benitez v New York City Bd. of Educ., 73 NY2d at 657, quoting Maddox v City of New York, 66 NY2d 270, 278 [1985]; see Simmons v Saugerties Cent. School Dist., 82 AD3d 1407, 1408 [2011]; Lapa v Camps Mogen Avraham, Heller, Sternberg, 280 AD2d 858, 859 [2001]).
Here, the record demonstrates that plaintiff was a freshman pitcher throwing live batting practice for the first time at defendant Clarkson University’s indoor facility. Plaintiff testified that, although he had pitched at indoor facilities previously, he had always used an L-screen for protection. With regard to the conditions present, plaintiff submitted evidence, including expert testimony, that the lighting, along with the coloring of the backdrop, flooring and netting, made it difficult for a pitcher to see balls coming off the hitter’s bat, which the expert described as “pretty dangerous.” Similarly, plaintiffs expert testified that the practice of not placing an L-screen in front of the pitcher in such conditions is unsafe.
In sum, affording plaintiff every favorable inference (see Miller v Moore, 68 AD3d at 1327), we believe that plaintiff offered ample evidence from which a jury could conclude that the risk of injury incident to his participation in the indoor practice was unreasonably increased over the inherent risks of the sport *741and, commensurate with that finding, that defendants owed a duty to protect him from those risks (see Simmons v Saugerties Cent. School Dist., 82 AD3d at 1408-1409; Ballou v Ravena-Coeymans-Selkirk School Dist., 72 AD3d at 1326; Ross v New York Quarterly Mtg. of Religious Socy. of Friends, 32 AD3d 251, 251-252 [2006]; Zmitrowitz v Roman Catholic Diocese of Syracuse, 274 AD2d 613, 615 [2000]; Alexander v Kendall Cent. School Dist., 221 AD2d 898, 899 [1995]). As such, we find that Supreme Court erred in entering a directed verdict in favor of defendants and would reverse and remit for a new trial.
Stein, J., concurs. Ordered that the order is affirmed, with costs.